





Exhibit 10.1


Execution Version


364-DAY UNCOMMITTED REVOLVING LOAN AGREEMENT
This 364-DAY UNCOMMITTED REVOLVING LOAN AGREEMENT (as the same may be amended,
supplemented and restated from time to time, this “Agreement”) is made as of
October 26, 2016 (the “Effective Date”), between EQT Corporation, a Pennsylvania
corporation (together with its successors and assigns, “Lender”) and EQT
Midstream Partners, LP, a Delaware limited partnership (“Borrower”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lender and Borrower agree as follows:
1.Loans. Subject to the terms and conditions of this Agreement, from time to
time prior to the Maturity Date (together with other capitalized terms not
defined in the body of this Agreement, as defined in Exhibit A), Borrower may
request that Lender make revolving loans (“Loans”) to Borrower in an aggregate
principal amount outstanding not to exceed $500,000,000 at any time (the
“Maximum Facility Amount”). The funding of any such Loans is within the sole and
absolute discretion of Lender. Borrower may request that any Loans be Base Rate
Loans or Eurodollar Rate Loans, as further provided and defined herein.


2.Repayment of the Loans.


(a) Promise to Pay. Borrower promises to pay the then-outstanding principal
balance of the Loans, together with interest accrued and outstanding thereon and
any other sums due hereunder, on the Maturity Date, as such Maturity Date may be
extended as set forth in this Section 2.


(b) Extension of Maturity Date. So long as (i) no Event of Default has occurred
and is continuing and (ii) a non-renewal notice has not been delivered by Lender
in accordance with Section 9 at least 60 days prior to the then-effective
Maturity Date, the Maturity Date shall automatically be extended for an
additional 364-day period (with no limit on the number of such successive
automatic annual extensions under this Section 2(b) prior to the termination
hereof). If Lender delivers a non-renewal notice at least 60 days prior to the
then-effective Maturity Date, then on such Maturity Date Borrower shall pay in
full the unpaid principal amount of all Loans owing to Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
Lender under this Agreement. Notwithstanding any such extension of the Maturity
Date, Borrower may terminate this Agreement at any time by repaying in full the
unpaid principal amount of all Loans owing to Lender, together with all accrued
and unpaid interest thereon and all other amounts due to Lender under this
Agreement. As a condition to such termination, Borrower shall provide notice to
Lender specifying the date of such termination. Upon payment in full of all
outstanding amounts owed to Lender hereunder on the date specified in such
termination notice, this Agreement will automatically terminate (other than the
provisions that by their express terms survive repayment of the Loans and all
other amounts payable hereunder and termination of this Agreement).


3.Procedure for Requesting a Borrowing. Subject to the terms and conditions set
forth herein, including Section 7, Borrower may request to borrow Loans (or
continue Eurodollar Rate




--------------------------------------------------------------------------------





Loans or convert Eurodollar Rate Loans to Base Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans) on any Business Day; but Borrower shall provide
a written request (each a “Borrowing Request”) to Lender no later than 11:00 am
(Pittsburgh time) on the Business Day that is at least three Business Days
before the date of the proposed funding of a Loan or the date of the conversion
or continuation of any Loan (each a “Borrowing Date”), which must be a Business
Day. Borrower shall give such request in a form acceptable to Lender and each
such Borrowing Request shall specify (i) whether Borrower is requesting a Loan,
a conversion of Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the location and number of Borrower’s account to which funds are to be
disbursed. If Borrower fails to specify a Type of Loan in a Borrowing Request or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then to the extent Lender agrees to make a Loan, the applicable
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrower requests a borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Borrowing Request, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. A Loan may only be made in US Dollars. If Lender in its sole discretion
agrees to make any Loan, Lender will make such Loans available to Borrower by
promptly crediting such amounts to the account of Borrower designated by
Borrower in the applicable Borrowing Request. If Lender in its sole discretion
decides to not make any Loan requested by Borrower, Lender will notify Borrower
of its decision to not make such Loan by 11:00 am (Pittsburgh time) on the
Business Day before the proposed Borrowing Date.


4.Interest.


(a) Interest Rate. Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing Date at a rate per annum equal to the Base Rate plus the
Applicable Rate.


(b) Default Interest. If any amount payable by Borrower under this Agreement is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws (including the
laws of the Commonwealth of Pennsylvania). Furthermore, while any Event of
Default exists, Borrower shall pay interest on the principal amount of all
outstanding Loans hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
laws (including the laws of the Commonwealth of Pennsylvania). Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.


(c) Interest Payment Dates. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified


2

--------------------------------------------------------------------------------





herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Bankruptcy Law. Interest shall be calculated on the basis
of a 360-day year for the actual days elapsed.


5.Increased Costs; Taxes; Prepayments of Loans; Guarantee Requirement.


(a) Increased Costs. Borrower shall pay increased costs on the Loans and taxes
in connection with the Loans, in each case in accordance with the procedures and
terms of the Revolving Credit Agreement as if the Loans were loans thereunder
and Lender were a lender thereunder.


(b) Prepayment. Borrower may, at its option, as provided in this Section 5, at
any time and from time to time prepay the Loans, in whole or in part, upon
notice to Lender specifying (i) the date and amount of prepayment and (ii) the
respective amounts to be prepaid in respect of such Loans. The payment amount
specified in such notice shall be due and payable on the date specified. All
prepayments pursuant to this Section 5 shall include accrued interest on the
amount prepaid to the date of prepayment.


(c) Guarantee Requirement. If any Subsidiary of Borrower provides a guarantee of
Borrower’s obligations under the Revolving Credit Agreement, then Borrower shall
cause such Subsidiary to promptly guarantee the obligations of Borrower
hereunder pursuant to a guarantee agreement in form and substance substantially
similar to the guarantee agreement delivered under the Revolving Credit
Agreement.


6.Borrower’s Representations and Warranties. Borrower represents and warrants to
Lender, on the date of this Agreement and on the date of each Borrowing Request
in respect of the funding of a Loan and on the Borrowing Date when a Loan is
funded, that:


(a) Borrower (i) has been duly formed and is validly existing in good standing
under the laws of the State of Delaware and (ii) is qualified to do business as
a foreign entity in good standing in each jurisdiction of the United States in
which the ownership of its properties or the conduct of its business requires
such qualification and where the failure to so qualify would be reasonably
expected to have a material adverse effect on Borrower and its subsidiaries,
taken as a whole;


(b) this Agreement has been duly authorized, executed and delivered by Borrower
and constitutes the valid and binding agreement of Borrower, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights; and


(c) the sum of (i) the principal amount of such Loan requested on a Borrowing
Date plus (ii) the principal amount of all other Loans outstanding on such
Borrowing Date, does not exceed the Maximum Facility Amount.


7.Discretionary Lending. The obligation of Lender to make any Loan is subject to
the sole and absolute discretion of Lender.


3

--------------------------------------------------------------------------------







8.Events of Default. If one or more of the following events of default (each an
“Event of Default”) shall occur and be continuing:


(a)
Non-Payment. Borrower or any guarantor fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or (ii) within five days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or under any guarantee executed in connection herewith;



(b)
Insolvency Proceedings, Etc. Borrower or any Subsidiary institutes or consents
to the institution of any proceeding under any Bankruptcy Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Bankruptcy Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;



(c)
Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy;



(d)
Guarantee Requirement. Borrower shall fail to comply with Section 5(c);



(e)
Invalidity of Agreement. This Agreement or any guarantee executed in respect of
this Agreement at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or payment in full of
all Loans, ceases to be in full force and effect; or Borrower or any other
Person contests in any manner the validity or enforceability of this Agreement
or any such guarantee;



(f)
Cross-Payment Default. Borrower or any of its Subsidiaries (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any indebtedness (other than
the Loans) of Borrower and one or more Subsidiaries, arising in one or more
related or unrelated transactions, in an aggregate principal or face amount
exceeding $15,000,000 (“Material Debt”) or (ii) fails to observe or perform any
other agreement or condition relating to any Material Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Debt to cause, with the giving of
notice if required, the maturity of such Material Debt to be accelerated or to
cause such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an



4

--------------------------------------------------------------------------------





offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity;


(g)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of Borrower or any
guarantor, in this Agreement or in any guarantee executed in connection
herewith, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made;
provided that (except in the case of any representation, warranty or
certification made with respect to any financial statement of Borrower) if such
lack of correctness is capable of being remedied or cured within a 30-day
period, Borrower or such guarantor shall have a period of 30 days after the
earlier of (i) written notice thereof has been given to Borrower by Lender or
(ii) Borrower having obtained knowledge thereof, within which to remedy or cure
such lack of correctness;



(h)
Judgments. There is entered against Borrower or any Subsidiary final judgments
or orders for the payment of money in an aggregate amount exceeding $15,000,000
(to the extent not (i) covered by independent third-party insurance as to which
the insurer does not dispute coverage and/or (ii) fully indemnified by (x)
Lender or (y) a third party who has acknowledged liability for such judgment and
has provided credit support for such indemnity obligations that is reasonably
acceptable to Lender), and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or



(i)
Change of Control. a Change of Control shall occur,



then and in each and every case Lender, by notice in writing to Borrower, may
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable, and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; but in the case of Section 8(b)
above, the Loans and any other amounts payable hereunder shall forthwith
automatically and without further action be due and payable.


9.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:


if to Borrower, to it at 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, Attention of the Chief Financial Officer, Telecopy No.
412-553-5842.
if to Lender, to it at to it at 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, Attention of the Chief Financial Officer, Telecopy No.
412-553-5842.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement


5

--------------------------------------------------------------------------------





shall be deemed to have been given (i) if delivered by hand, overnight courier
service or sent by telecopy, when sent or (ii) if by certified or registered
mail, when delivered.
Lender or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; but approval of such procedures may be limited to
particular notices or communications.
10.Waivers; Amendments. No failure or delay by Lender to exercise any right or
power shall operate as a waiver thereof, nor shall any partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise of such right or
power. No waiver of any right or power of Lender in this Agreement shall be
effective unless given in writing signed by Lender. This Agreement may not be
amended or modified except by a writing signed by the parties.


11.Expenses of Enforcement. Borrower shall reimburse Lender on demand for any
fees or other expenses of Lender in connection with the enforcement of this
Agreement and the collection of the Loans and any other amounts due Lender
hereunder. Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless Lender and each of its directors, officers, employees and
agents (each an “Indemnified Party” ) from and against any and all claims,
damages, liabilities and expenses (including without limitation fees and
disbursements of counsel) arising out of or in connection with any
investigation, litigation or proceeding (whether or not any Indemnified Party is
a party) arising out of, related to or in connection with this Agreement, the
Loans or any transaction in which any proceeds of all or any part of the Loans
made hereunder are applied, but such indemnity shall not, as to any Indemnified
Party, be available to the extent that such losses, claims, damages, liabilities
or related expenses resulted from the gross negligence, unlawful conduct or
willful misconduct of such Indemnified Party. The agreements in this Section
shall survive repayment of the Loans and all other amounts payable hereunder and
termination of this Agreement.


12.Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.
Borrower may not assign this Agreement or delegate any of its duties hereunder
without the express written consent of Lender.


13.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.


14.Headings; Section References. Headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions. References
to Sections in this Agreement are to Sections of this Agreement.


15.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


16.Entire Agreement. This instrument and any other loan documents executed in
connection herewith constitute the entire Agreement between Lender and Borrower
relating to the subject matter hereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent


6

--------------------------------------------------------------------------------





oral agreements of the parties. There are no unwritten oral agreements between
the parties relating to the subject matter hereof.


17.No Third Party Beneficiaries. The agreement of Lender to make Loans to
Borrower on the terms and conditions set forth in this Agreement is solely for
the benefit of Borrower and no other person has any rights hereunder against
Lender or with respect to the extension of credit contemplated hereby.


18.Special Exculpation. No claim may be made by Borrower or any other person
against Lender or any of its directors, officers, employees, attorneys and
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or relating to this Agreement or any other financing document or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor. The agreements in
this Section shall survive repayment of the Loans and all other amounts payable
hereunder and termination of this Agreement.


19.Waiver of Jury Trial. Each of Borrower and Lender hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder and termination
of this Agreement.


20.Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.


21.Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.






[Signatures on following page]





7

--------------------------------------------------------------------------------





In witness whereof the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.






EQT Corporation
 
 
 
 
By:
/s/ David L. Porges
Name:
David L. Porges
Title:
Chief Executive Officer







EQT Midstream Partners, LP
 
 
 
By:
EQT Midstream Services, LLC, its general
partner
 
 
 
 
By:
/s/ Robert J. McNally
 
Name:
Robert J. McNally
 
Title:
Senior Vice President and Chief
Financial Officer





Signature Page to 364-Day Uncommitted Revolving Loan Agreement




--------------------------------------------------------------------------------










Exhibit A
As used in the Agreement to which this Exhibit A is attached, the following
terms have the meanings indicated:
“Agreement” as defined in the introductory paragraph.
“Applicable Rate” shall have, on any day and with respect to Base Rate Loans or
Eurodollar Rate Loans, as the case may be, the meaning ascribed to such term in
the Revolving Credit Agreement with respect to “Base Rate Loans” or “Eurodollar
Rate Loans” as defined therein minus, in each case, an amount equal to the sum
of (i) the Commitment Fee on such day (as such Commitment Fee is set forth in,
and determined pursuant to, the definition of “Applicable Rate” in the Revolving
Credit Agreement) plus (ii) ten (10) basis points; but if the Revolving Credit
Agreement then in effect does not define any or all of such terms, then any of
such terms not then defined in the Revolving Credit Agreement shall have the
meaning of the term then defined in the Revolving Credit Agreement that most
closely approximates such term as defined in the Revolving Credit Agreement as
in effect on the date hereof.
“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the “Base Rate” as defined under and used in the Revolving Credit Agreement;
but if the Revolving Credit Agreement then in effect does not define such term,
then such term shall have the meaning of the term then defined in the Revolving
Credit Agreement that most closely approximates such term as defined in the
Revolving Credit Agreement as in effect on the date hereof.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”,
as amended from time to time and any similar other applicable law or statute in
any other jurisdiction as amended from time to time.
“Borrower” as defined in the introductory paragraph.
“Borrowing Date” as defined in Section 3.
“Borrowing Request” as defined in Section 3.
“Business Day” means any day that is not (i) a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; or (ii) a day on which banks are not open for dealings in
United States dollar deposits in the London interbank market.
“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).
A-1




--------------------------------------------------------------------------------




“Change of Control” means the failure of (i) Borrower to own, directly or
indirectly, 100% of the Capital Stock of Equitrans, L.P., (ii) Lender to own,
directly or indirectly, a majority of the Capital Stock of the General Partner
or (iii) the General Partner to be the general partner of, and to Control,
Borrower.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
but with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable law.


“Effective Date” as defined in the introductory paragraph.
“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for the
Interest Period applicable to such Eurodollar Rate Loan, the rate per annum
which is applicable to a “Fixed Period Eurodollar Rate Loan” under and as
defined in the Revolving Credit Agreement for the same Interest Period as the
applicable Loan hereunder; but if the Revolving Credit Agreement then in effect
does not define such term, then such term shall have the meaning of the term
then defined in the Revolving Credit Agreement that most closely approximates
such term as defined in the Revolving Credit Agreement as in effect on the date
hereof.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Eurodollar Rate.
“Event of Default” as defined in Section 8.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“General Partner” means EQT Midstream Services, LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
First Amended and Restated Agreement of Limited Partnership of Borrower).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; but if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by Borrower and notified to Lender in the
Borrowing Request; but:
A-2




--------------------------------------------------------------------------------




(i) any Interest Period which would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to the
provisions of clause (i) above, end on the last Business Day of the calendar
month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Lender” as defined in the introductory paragraph.
“Maturity Date” means the earliest of (i) October 25, 2017, subject to the
extension thereof pursuant to Section 2, (ii) the occurrence of any Event of
Default under Section 8(b) and (iii) the declaration of the Loans to be due and
payable by Lender as a result of the occurrence of any Event of Default other
than pursuant to Section 8(b).
“Maximum Facility Amount” as defined in Section 1.
“Person” means a corporation, partnership, joint venture, trust, limited
liability company, unincorporated organization or any other entity.
“Revolving Credit Agreement” at any time means the revolving credit agreement
with the largest aggregate commitment amount to which Borrower is then a party
as the borrower, as amended, or if there is no such revolving credit agreement
then in effect, the last revolving credit agreement to which Borrower was a
party as the borrower. As of the Effective Date, the Revolving Credit Agreement
is the Amended and Restated Revolving Credit Agreement dated as of February 18,
2014 among, inter alia, Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders party thereto.
“Subsidiary” means, with respect to Borrower, any corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Notwithstanding the above, it is
understood and agreed that Mountain Valley Pipeline, LLC shall not be a
“Subsidiary” of Borrower for purposes of this Agreement.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
A-3


